Mr. Chief Justice Alvey
delivered the opinion of the Court:
It appears from the record in these cases that the decree appealed from was entered in the court below in pursuance of the mandate issued by this court on the 11th day of May, 1896, in case No. 552, on the docket of this court, and in pursuance of the opinion of this court in that case, and that the questions of law involved in this appeal aré the same as those then considered and passed upon by this court. District of Columbia v. Armes, 8 App. D. C. 393.
The decree now appealed from, which is the decree of the *290Supreme Court of the District of Columbia, holding a District Court of the United States for the District of Columbia, entered June 1, 1896, must therefore, for the reasons fully-stated in the opinion of this court above referred to, be affirmed, with costs; and it is so ordered.